Citation Nr: 1215511	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-11 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, and May 2011, the Board remanded the claim for additional development.  

In January 2011, the Veteran and his representative presented evidence and testimony in support of his claim at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a hip disability that was caused or aggravated by his service.  


CONCLUSION OF LAW

A hip disability was not incurred in or aggravated by active military service, nor may in-service occurrence arthritis of either hip be presumed.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a hip disability that is related to his service.  During his hearing, held in January 2011, he testified that he was injured during basic training when he fell into an uncovered foxhole while carrying a recoilless rifle.  He testified that he was taken to a field hospital for about half a day, "And they checked me all over and they couldn't see anything serious at the time so they gave me a bed rest note to go back to the area for bed rest."  He testified that he did not return for follow-up treatment because his unit was being sent back to Japan and he did not want to leave his unit, but that he had ongoing symptoms.  He denied receiving treatment in Japan or while aboard ship, but stated that he had been given some pills for his symptoms.  He essentially asserted that his symptoms were worsened due to his service in Korea from such activities as marching, as well as participation in combat (the Board notes, however, that he did not assert that he sustained hip trauma during combat).  He stated that he received post-service treatment in about 1953 or 1954.  He stated that a physician had told him that one of his legs was larger than the other because of an altered gait due to a back/hip injury. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service personnel records show that he served in Korea, and that he received the CIB (combat infantryman badge).  Therefore, participation in combat is established and the Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  However, he has not claimed to have sustained a hip injury during combat.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154  does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996). 

The Veteran's service treatment reports are not of record, and appear to have been destroyed at a fire at the National Personnel Records Center (NPRC).  

As for the post-service medical evidence, it consists of VA reports, dated between 2008 and 2011.  

This evidence includes VA progress notes, dated between 2008 and 2010, which show that in August 2008, the Veteran was noted to have DJD (degenerative joint disease) of the hips.  
 
A VA examination report, dated in March 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was noted to have reported a history of hip symptoms beginning in 1950 which had progressively worsened.  The diagnosis was DJD bilateral hips.  The examiner stated that it was less likely as not (less than a 50/50 probability) that this condition was caused by or a result of the Veteran's service.  The examiner stated that no service treatment reports were available, and that there was no medical documentation of hip problems until August 2008, and that the pain the Veteran was complaining of was related to left SI (sacro-iliac) joint, not his hip, that the X-ray of the left hip was normal whereas the asymptomatic right hip showed DJD.  The examiner indicated that even if the Veteran's report of an inservice injury is considered to be credible, there is no nexus.  

A VA examination report, dated in December 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was noted to have bilateral arthritis of the hips.  The examiner indicated that the claimed condition was less likely than not (less than a 50 percent probability) incurred in or caused by his claimed inservice injury.  The examiner explained that the Veteran has age-appropriate bilateral degenerative osteoarthritis of both hips, that there is no evidence presented to prove an injury in service, and no evidence to show the existence or chronicity of this problem for over 50 years after discharge.  

The Board finds that the claim must be denied.  The Veteran's service treatment reports are not of record.  He has testified that he spent about half a day in the hospital during basic training, with no further inservice treatment, but that he has had ongoing hip symptoms since that time.  However, even assuming the credibility of his testimony, the earliest post-service medical evidence of a hip disability is dated in 2008.  This is about 56 years after separation from service.  In addition, there is no competent opinion of record in support of the claim.  The only competent opinions of record are found in the March 2011 and December 2011 VA examination reports, and these opinions both weigh against the claim.  The Board notes that even if it were to assign no probative value to the March 2011 opinion due to its erroneous notation that an X-ray for the right hip was normal, this would not change the outcome of the decision.  In this regard, the December 2011 opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's C-file, and it is accompanied by a sufficient explanation.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no evidence to show that arthritis of either hip was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a hip disability is due to the Veteran's service, which ended in 1952.  The Veteran's assertion are competent evidence to show that he experienced his reported hip symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, the Veteran does not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis for the claimed disability, or to state whether the claimed disability was caused by service.  See Espiritu, 2 Vet. App. 492.  In this case, the Board has determined that the claimed disability is not related to his service.  Given the foregoing, the Board finds that the post-service medical evidence outweighs the Veteran's contentions. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the claims file does not include the Veteran's service treatment reports, and it appears that they were burned in the 1973 fire at the NPRC.  Under such circumstances, there may be a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
 
In this case, in October 2008 and February 2009, the National Personnel Records Center (NPRC) stated that it did not have any records for the Veteran.  The RO has obtained the Veteran's personnel file.  In February 2009, the RO issued a memorandum in which it determined that all procedures to obtain the Veteran's service treatment reports had been correctly followed, that all efforts have been exhausted, and that further attempts would be futile.  See 38 C.F.R. § 3.159(d) (2011).  That same month, the appellant was informed that no additional service treatment reports are available, and that he may submit other types of evidence in support of his claim, including, but not limited to, lay statements.  See 38 C.F.R. § 3.159(e).  In summary, it appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. 

The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  Thus, VA has properly assisted the Veteran in developing the claim. 

In February and May of 2011, the Board remanded these claims.  The Board directed that  the Veteran be afforded an examination, and that an etiological opinion be obtained.  This has been done.  Given the foregoing, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


